t c memo united_states tax_court falstone inc petitioner v commissioner of internal revenue respondent docket no filed date michael d savage for petitioner michael h salama and patrick w lucas for respondent memorandum opinion wells judge the instant case is before us on cross-- motions for partial summary_judgment pursuant to rule a the issue to be decided is whether during the years in issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure - - petitioner a corporation that was an inhabitant of the united_states virgin islands usvi within the meaning of sec_28 a of the revised organic act of the virgin islands revised organic act u s c sec was required to pay tax to the united_states on its worldwide income summary_judgment may be granted if the pleadings and other materials demonstrate that no genuine issue exists as to any material fact and that a decision may be entered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir partial summary_judgment may be granted with regard to a single issue if the conditions for summary_judgment are otherwise satisfied notwithstanding that all of the issues in the case are not concluded see rule b 111_tc_231 the record shows and the parties do not dispute that there is no genuine issue as to any material fact with respect to the issue presented by the parties' motions for partial summary_judgment accordingly we may render judgment on the issue as a matter of law see rule b for the purpose of ruling on the parties' motions we adopt the following facts set forth in the parties' moving papers petitioner was incorporated in delaware on date at the time it filed its petition in the instant case petitioner's principal_place_of_business was in carson city nevada during - - the years in issue petitioner was an inhabitant of the usvi within the meaning of sec_28 of the revised organic act through the naval appropriations act ch 42_stat_122 congress made the united_states income_tax laws applicable to the usvi see 820_f2d_618 3d cir 98_tc_203 affd in part and revd in part on other grounds 78_f3d_1355 9th cir the naval appropriations act created a separate territorial income_tax which the usvi government would collect by applying the united_states income_tax laws with necessary changes where appropriate see 892_f2d_1163 3d cir condor intl inc v commissioner supra a mirror system of taxation was created by substituting virgin islands for united_states in the internal_revenue_code see bizcap inc v olive supra condor intl inc v commissioner supra to satisfy a usvi tax obligation a corporation inhabiting the usvi was required to pay the same amount of taxes to the usvi bureau of internal revenue bir as a domestic u s_corporation would be required to pay to the internal_revenue_service irs under the same circumstances see bizcap inc v olive supra condor intl inc v commissioner supra the naval appropriations act required some corporations to file two returns for example a domestic u s_corporation doing - - business in the usvi would have to file a return with the irs declaring its worldwide income as well as a return with the bir declaring its usvi source income see bizcap inc v olive supra condor intl inc v commissioner supra sec_28 of the revised organic act amended the naval appropriations act regarding dual return requirements and provided as follows sec_28 a the proceeds of customs duties the proceeds of the united_states income_tax the proceeds of any taxes levied by the congress on the inhabitants of the virgin islands shall be covered into the treasury of the virgin islands and shall be available for expenditure as the legislature of the virgin islands may provide provided that the term inhabitants of the virgin islands as used in this section shall include all persons whose permanent residence is in the virgin islands and such persons shall satisfy their income_tax obligations under applicable taxing statutes of the united_states by paying their tax on income derived from all sources both within and outside the virgin islands into the treasury of the virgin islands emphasis added the foregoing provision which became known as the inhabitant rule allowed taxpayers such as petitioner to satisfy their obligation with respect to both united_states and usvi taxes by filing one income_tax return reporting all income earned with the bir and by paying to the bir the appropriate amount of tax see bizcap inc v olive supra condor intl inc v commissioner supra during congress enacted the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 sec_1275 of - tra repealed the inhabitant rule and required u s_corporations that were inhabitants of the usvi to report and pay tax on their worldwide income to the irs sec_1277 c a of tra applied the amendments of sec_1275 of tra not only to any taxable_year beginning after the effective date of tra but also to any pre-1987 open_year sec_1277 c c of tra defines a pre-1987 open_year as any taxable_year beginning before date if on the date of the enactment of this act the assessment of a deficiency of income_tax for such taxable_year is not barred by any law or rule_of law respondent determined that and are pre-1987 open years within the meaning of sec_1277 c c of tra and accordingly contends that petitioner is required to pay tax to the united_states on its worldwide income during those years petitioner does not dispute respondent's position with regard to the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 provides sec_1275 clarification of treatment of virgin islands inhabitants ----subparagraph b of sec_7651 relating to the virgin islands is amended to read as follows b for purposes of this title sec_28 a of the revised organic act of the virgin islands shall be effective as if such sec_28 had been enacted before the enactment of this title and such sec_28 shall have no effect on the amount of income_tax_liability required to be paid_by any person to the united_states -- - whether the years in issue are pre-1987 open years instead petitioner argues that sec_1275 and sec_1277 of tra create a retroactive tax in violation of the united_states constitution additionally petitioner contends that sec_1277 c violates the due process and equal protection clauses of the fifth_amendment to the constitution because it specifically exempts from the application of sec_1275 two corporations similarly situated to petitioner condor intl inc v commissioner t c pincite involved the relevant portions of sec_1277 c provide d exception --in the case of any pre-1987 open_year the amendment made by sec_1275 shall not apply to any domestic_corporation if-- during the fiscal_year which ended date such corporation was actively engaged directly or through a subsidiary in the conduct_of_a_trade_or_business in the virgin islands and such trade_or_business consists of business related to marine activities and such corporation was incorporated on date in delaware eb exception for certain transactions ---- in general --in the case of any pre-1987 open_year the amendment made by sec_1275 b shall not apply to any income derived from transactions described in clause ii by or more corporations which were formed in delaware on or about date and which have owned or more office buildings in st thomas united_states virgin islands for at least years before the date of the enactment - a corporate taxpayer that was an inhabitant of the usvi on date the taxpayer filed its federal_income_tax return with the bir for its taxable_year which ended on date see id pincite on date the irs mailed a notice_of_deficiency to the taxpayer see id in condor intl we held that the notice_of_deficiency was timely because the taxpayer's taxable_year that ended on date was a pre-1987 open_year within the meaning of sec_1277 c c of tra see id pincite additionally we held that sec_1275 and sec_1277 c of tra do not retroactively tax usvi inhabitants because the amount of tax owed by any taxpayer is not altered see id pincite in reaching that conclusion we held that prior to the enactment of tra an inhabitant of the usvi would be required to pay tax on its worldwide income to the bir see id accord 820_f2d_618 n 3d cir we also held that there was no violation of the due process clause of the fifth_amendment to the constitution because the only difference between taxpayers that were specifically exempted from the application of sec_1275 of tra by sec_1277 of tra and taxpayers that were not so exempted was the agency to which each taxpayer was required to pay tax see condor intl inc v commissioner supra pincite in reaching that conclusion we relied on the case of bizcap inc v olive f 2d pincite in which the court_of_appeals - - for the third circuit held that a corporate taxpayer that was specifically exempted from the application of sec_1275 of tra by sec_1277 c d of tra remained liable to the bir for tax on its worldwide income the court_of_appeals for the ninth circuit affirmed our decision with respect to the timeliness of the notice_of_deficiency see condor intl inc v commissioner f 3d pincite9 petitioner has not advanced any argument that would cause us not to follow our prior holding in condor intl inc v commissioner supra or that of the court_of_appeals for the ninth circuit to which the instant case is appealable absent stipulation to the contrary accordingly we shall grant respondent's motion for partial summary_judgment and deny petitioner's motion for partial summary_judgment we have considered the parties' remaining arguments and find them irrelevant or unnecessary to reach to reflect the foregoing an appropriate order will be issued ‘ the court_of_appeals for the ninth circuit reversed the decision of this court with regard to the imposition of additions to tax see 78_f3d_1355 cir affg in part and revg in part 98_tc_203 in the instant case respondent has conceded that petitioner is not liable for any of the additions to tax set forth in the notice_of_deficiency
